Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/22 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yang (US 20040065255).
Regarding claim 1. Yang teaches in Fig. 1 a multi-zone process kit for use in a deposition chamber (it is noted this is a functional/intended use limitation and does not add further structure to the apparatus claim; further, the system of Yang is capable of being placed in a deposition room, chamber, or enclosure, e.g. as part of a manufacturing factory/facility; regarding process kit, the applicant’s process kit serves the role of process chamber as disc in the response to argument below), comprising: a body (proc chamber 20 [0023]) having a plurality of deposition zones (fig. 1, can be defined as two central zones between outermost 125, having only precursors A,B, one with 3 inlets/other w 4) formed in the body (fig. 1), wherein the body is formed of two portions coupled together (eg. right and left sides connected to form said 20 fig. 1) to form a passage adapted for passing a fiber tow substrate along a direction of movement of the tow (20 encloses a linear chamber passage to pass a movable tray continuously through; it is noted the fiber tow substrate is not an apparatus structure, MPEP 2115 and relates to intended use MPEP 2114; the continuous path is capable of allowing passage of an extended fiber cloth continuously across the zones of the linear chamber) along an axis (fig. 1, showing the arrow/linear axis of tow), wherein the two portions of the body include a first portion disposed on a first side of the axis and a second portion disposed on a side of the axis opposite the first side (fig. 1, said right/left sides of 20 are on opposing right and left sides of the axis); one or more gas injection conduits (the connected manifold/gas piping of A, B, P fig. 1) fluidly coupled to a first side of each of the plurality of deposition zones via a plurality of gas inlets (coupled to left side of said zones via inlets 125 135 145 fig. 1); an exhaust conduit (pump line/system 150 [0031]) fluidly coupled to a second side of each of the plurality of deposition zones (right side, fig. 1), opposite the first side (fig. 1), via a plurality of exhaust apertures (155 vac ports 0031) formed in the second side of each of the plurality of deposition zones (fig. 1); and a multi-zone heater (heat lamps etc heating the surface of shuttle 60 [0027]; it is noted the heating surface of 60 can be divided into a plurality of heating zones) having a plurality of heating zones (as discussed), wherein one or more of the plurality of heating zones corresponds to each of the plurality of deposition zones (it is noted all the zones correspond/communicate with all the dep zones during processing when the heated shuttle moves through them); 
Regarding claim 3. Yang teaches the multi-zone process kit of claim 1, further comprising: a plurality of purge zones (outer edge zones with 125 connected to Purge) correspondingly disposed adjacent to the plurality of deposition zones (they surround said central dep zones fig. 1).
Regarding claim 6. Yang teaches the multi-zone process kit of claim 1, wherein the plurality of gas inlets are divided into one or more zones (each of the gas inlets is a zone).
Regarding claim 21. Yang teaches the multi-zone process kit of claim 1, wherein, within each deposition zone, the one or more gas injection conduits and the plurality of exhaust apertures are positioned on opposite sides of the passage (as disc, see fig. 1) such that the fiber tow substrate can move between the one or more gas injection conduits and the plurality of exhaust apertures (fig. 1, the direction of travel is between the gas injection manifolds and vacuum ports).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 6, 8, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over He (US 20100206229) in view of Yang (US 20040065255).
Regarding claim 1, He teaches in all the Figures a multi-zone process kit for use in a deposition chamber (it is noted this is a functional/intended use limitation and does not add further structure to the apparatus claim; further, the system of He is capable of being placed in a deposition room, chamber, or enclosure, e.g. as part of a manufacturing factory/facility; regarding process kit, the applicant’s process kit serves the role of process chamber as disc in the response to argument below), comprising: a body (reactor 100 [0036]) having a plurality of deposition zones formed in the body (Fig. 1c showing at least two zones/stations [0037]), wherein the body is formed of two portions coupled together to form a passage adapted for passing a fiber tow substrate along a direction of movement of the tow (the body formed of at least lid 200 Fig. 2 and main portion shown in Fig. 3 when coupled enclose a linear chamber passage to pass a movable tray continuously through; it is noted the fiber tow substrate is not an apparatus structure, MPEP 2115 and relates to intended use MPEP 2114; the continuous movement of substrate trays, e.g. Fig. 3, 9c, allows passage of an extended fiber cloth, e.g. that spans multiple trays, across multiple reactors) along an axis (fig. 3, an imaginary axis/line through middle of the reactor along the direction of the tray travel), wherein the two portions of the body include a first portion disposed on a first side of the axis and a second portion disposed on a side of the axis opposite the first side (fig. 2, 3, said top/bottom portions of the body are on opposing top and bottom sides of the central axis through the passage, fig. 1a, 1c); one or more gas injection conduits (comprises the nozzles on top of showerheads 700 and also individual inlet tubes/channels in 700 Figs. 7c, 7d) fluidly coupled to a first side of each of the plurality of deposition zones (once the gas is injected inside 100 it can flow everywhere hence it is fluidly connected to all sides) via a plurality of gas inlets (the openings of said nozzle/tubes that allow the gas to flow out into 100); an exhaust conduit (the nozzle and/or the tubes/channels of 800 Fig. 8 of exhaust assembly) fluidly coupled to a second side of each of the plurality of deposition zones via a plurality of exhaust apertures (same concept as 700, 800 is fluidly open to inside of 100 hence it can fluidly couple/flow reach everywhere inside 100 via the openings of said nozzle/tube/channels); and a multi-zone heater (Fig. 6, 1c, d, showing the lamp assembly [0051] having multiple lamps 624 [0103]) having a plurality of heating zones (each lamp is a discrete heater/heating zone), wherein one or more of the plurality of heating zones corresponds to each of the plurality of deposition zones (multiple lamps span across the entire 100 hence there are multiple lamps of each zone, Fig. 1c, shown by the multiple lamp holding posts 622) but does not teach second said opposite the first side and the exhaust apertures on the second side of each of the plurality of deposition zones, however as discussed above Yang teaches them and it would have been obvious to those skilled in the art at the time of the invention to modify and rearrange the elements in He which would result in the predictable result of continuous deposition processing whereby a moving substrate is subjected to various process gases along a travel path, common to both Yang eg [0028] and He, eg fig. 9, as can be seen in the drawings and their descriptions. 
Regarding claim 3, He in view of Yang teaches the multi-zone process kit of claim 1, further comprising: a plurality of purge zones (the area under 500 and 800, each of which can be further split into arbitrary zones, for isolating or exhausting, which purge away gas either by blowing it away or sucking it out) correspondingly disposed adjacent to the plurality of deposition zones (500 and 800 are next to 160 and 162 Fig 1c).  
Regarding claim 6, He in view of Yang teaches the multi-zone process kit of claim 1, wherein the plurality of gas inlets are divided into one or more zones (e.g. the openings of the channels and tubes in 700, Fig. 7d can be grouped into arbitrary sub zones across the face of 700).  
Regarding claim 8, He in view of Yang teaches the multi-zone process kit of claim 1, wherein the one or more gas injection conduits and the exhaust conduit are configured to flow gas parallel to a direction of tow of a fiber tow substrate (Fig. 1c 800 is in the longitudinal direction relative to 700, therefore 700 is capable of flowing gas in the length direction to 800 which is parallel to the substrate movement direction).  
Regarding claim 16, He in view of Yang teaches the multi-zone process kit of claim 3, wherein at least one of: the one or more gas injection conduits are encapsulated in a cooled shroud; or the plurality of gas inlets are divided into one or more zones (see claims 5, 6).  
Regarding claim 17, He in view of Yang teaches the multi-zone process kit of claim 3, wherein the one or more gas injection conduits and the exhaust conduit are configured to either: flow gas perpendicular to a direction of tow of a fiber tow substrate; or flow gas parallel to a direction of tow of a fiber tow substrate (the latter, see claim 8).  
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over He (US 20100206229) and Yang (US 20040065255) as applied to claim 1 and further in view of Arami (US 20070095289).
Regarding claim 4, He and Yang teaches the multi-zone process kit of claim 1, but does not teach wherein the one or more gas injection conduits and the exhaust conduit are formed of quartz or wherein the one or more gas injection conduits are encapsulated in a cooled shroud, however Arami teaches in [0061] using quartz for gas pipes; it would be obvious to those skilled in the art at invention time to modify He in order to have pipes that are heat resistant [0061]  
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable by Yang (US 20040065255) in view of Kuznetsov (US 20090071407).
Regarding claim 22. Yang teaches the multi-zone process kit of claim 1, but does not teach wherein the body is formed of a process-compatible ceramic material, however Kuznetsov teaches in [34] the reactor part made of process compatible graphite, and it would be obvious to those skilled in the art at the time of the invention to modify Yang as one of alternate materials used for the reactor, such as metals, and is also process compatible with semiconductor fabrication [34], which is performed by Yang. 

Response to Arguments
Applicant's arguments filed 1/24/22 have been fully considered but they are not persuasive. The applicant argues, “claim 1 recites in the preamble "a multi-zone process kit." The cited art fails to disclose a process kit and the examiner relies upon the process chamber 20 of Yang to allegedly meet the limitations of the claimed process kit. However, the process chamber of Yang is not a process kit. To more clearly make this distinction, claim 1 has been amended to further recite "a multi-zone process kit for use in a deposition chamber... the term "process kit" has a well-known meaning to one of ordinary skill in the art to be a removable component of a process chamber that is disposed within the process chamber and is not the process chamber itself. Yang fails to disclose a process kit disposed within the process chamber 20.” The argument was not found persuasive. The applicant appears to assert that his process kit cannot be equated to a process chamber at all. However, upon inspection of the specification’s background [0002-0003] “…Continuous chemical vapor deposition (CVD) is presently used to create a composite coated fiber tow by depositing a coating onto a fiber tow substrate. Typically, separate chambers/furnaces are required to deposit multiple coatings on the fiber tow substrate (one chamber for each material). Each chamber is operated at one temperature suitable to deposit a specific material. As such, depositing multiple coatings of different materials on the fiber tow is time consuming and inefficient.” The purpose of the applicant’s “process kit” is to perform the same functions of multiple processing chambers/furnaces, like via an all-in-one portable/adaptable process chamber, that allows different types of processes and solve the problem of needing multiple process chambers/furnaces. This is confirmed by specification [0015-0018], “…The disclosed process kit advantageously reduces the time required to deposit composite films on a fiber tow substrate by eliminating the need for separate chambers and providing a plurality of zones within the process kit… the process kit 104 having a plurality of volumes, or depositions zones 109, 111, 113, each for depositing a different material. In some embodiments, the process kit 104 may also include purge zones 108, 110, 112 through which purge gas is flowed to clear away any excess material on the fibers… The process kit 104 further includes a plurality of gas injection conduits 202a, 202b, 202c to which respective gas sources are coupled for flowing gases into the deposition zones…” and Fig. 1-3, as can be easily understood and seen, it is actually the “process kit” that performs all major processing functions of a process chamber, including providing the enclosure/process space to receive the substrate, having gas conduits and injecting process gas to deposit on the substrate and exhausting excess gas from inside the “kit”. These process chamber elements are also recited in the body of the claim. In essence, the applicant refers to what is essentially a portable process chamber to a process kit. What the applicant terms the deposition chamber 100 or the outer enclosure 102 in Fig. 1, or 400/402 in Figs. 4, 5 is actually just an outer box or covering shield outside the actual process chamber/reactor. Therefore, it is fully reasonable and accurate to equate the process kit to a process chamber. The applicant also argues with regards to the other amendments in the body of claim 1 that the examiner is arbitrarily reciting different sides of the process chamber 20 of Yang which are not disclosed as separate portions and not disclosed as separate portions coupled together to for a passage adapted for passing a fiber tow substrate along a direction of movement of the tow along an axis. This was not found persuasive. There is no claim requirement that the two sides of the chamber of Yang need to be separate from each other, such as via a structural boundary or break, as the applicant appears to contend, MPEP 707.07(f) ¶ 7.37.08. Portion and part are synonymous, therefore, the left and right parts of the chamber are also left/right portions of that chamber. The left and right parts of the chamber are clearly coupled/connected to each other to form the whole chamber with the process space and tow/travel passage inside, as can be seen in Yang Fig. 1. The other arguments regarding the dependents to claim 1 under 35 USC 102 and the rejection of claim 1 using He and Yang under 35 USC 103 as well as its dependents rely on those with respect to Yang and claim 1 under 35 USC 102 above and hence the replies above also apply. The arguments with respect to 35 USC 103 for claim 9 were found persuasive and the rejections for claim 9 and dependents are withdrawn.

Allowable Subject Matter
Claim 9-13, 15, 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in full independent form including all of the limitations of the base claim and any intervening claims. 
The following is an examiner’s statement of reasons for allowance: The arguments filed 1/24/22 regarding claim 9 are persuasive. Furthermore, the prior art of record does not teach or fairly suggest a deposition chamber, comprising: a chamber body having an interior volume; a plurality of posts coupled to the chamber body and extending into the interior volume; and a multi-zone process kit as described in claim 1 disposed within the interior volume, wherein the body of the process kit includes a plurality of features to receive corresponding ones of the plurality of posts such that the process kit hangs on the plurality of posts, as cited in claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUECHUAN YU/Primary Examiner, Art Unit 1718